ORDER

PER CURIAM:
Robert Singletary was convicted of two counts of first-degree statutory sodomy and sentenced to concurrent terms of fifteen years imprisonment on those counts. On appeal, he challenges one of those two convictions as being unsupported by the evidence. Having reviewed the record and considered the arguments advanced on appeal, we find no error. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).